Order entered October 15, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-01107-CV

  SASSIN & ASSOCIATES LAW FIRM, P.C., FAHEEM BADY SASSIN, E.E. "TREY"
    TAYLOR, III AND E.E. "TREY" TAYLOR & ASSOCIATES, PLLC, Appellants

                                                V.

ARACELDA HERNANDEZ, INDIVIDUALLY AS NEXT FRIEND OF A.G. AND M.G.,
MINORS, AND ANTONIO GONZALEZ, INDIVIDUALLY AND AS NEXT FRIEND OF
                      J.G. AND A.G., Appellees

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-01724-2015

                                            ORDER
       We GRANT appellants Sassin & Associates Law Firm, P.C. and Faheem Bady Sassin’s

October 14, 2015 unopposed motion for extension of time to file brief and ORDER the brief be

filed no later than October 30, 2015.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE